DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 9/24/2021 is acknowledged on 12/22/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11 and 15, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recited “5.25” – 11.5” range for the first distance and the recited range of 3.38” – 7.50” to the second distance; the recited “11”” in  claim 8; and the expression “without internal rigid reinforcement” in claims 1, 8 and 16 are considered new matters since these recitation were not described in the specification as originally filed. All claims are rejected under 112 1st since the dependent claims depend on rejected clams.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11 and 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is not clear what “point to point” is referring to. The expression “which in range is equal to half of a length” is not clear.
The phrase “durable, weather resistant material” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 181 USPQ 74. For purpose of examination leather material is considered as a durable weather resistant material since the instant specification in paragraph 9 disclose leather material that is durable.
Regarding claim 8, What structure is considered as an edge of the trap area? Is “the edge of the area” recitation in line 8 referring to the area recited in line 2 or the area recited in line 3? The expression “the trap area having a distance from a center of the trap to the edge of the area within the glove for a user’s palm and fingers of that is approximately same as, or slightly less” is not clear. The structure being claimed as a whole is not clear.
Regarding claim 16, the expression “the length” in line 10 lacks antecedent basis. What does the expression “point to point” refer to? The expression the palm compartment being positioned approximately the length of, or slightly less than, and exterior length of a football from an edge of palm compartment” is not clear. What is considered as an exterior length? 
All claims are rejected under 112 since they directly or indirectly depend on a rejected claim.
An effort has been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.




Drawings
The drawings were received on 12/31/2020.  These drawings are unacceptable because the arrangement, the positioning and shape of the padding element (109) as disclosed in Figures 5-6 are not supported in the specification as originally filed. 
Since the drawings of 12/31/2020 are not accepted, the originally filed drawings of 4/6/2020 stand and the drawings as originally filed are objected.  The drawings must show every feature of the invention specified in the claims.  
Regarding claim 1, the recited “rounded thumb edge”; “outer edge”, “the first distance”, “the second distance”, the “rounded palm edge of the palm compartment” must be shown or the features canceled from the claim.  

Therefore, the “funnel” recited in claims 1 and 19; the “padding” recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.


Claim Objections
In claim 1, the expression “which range” in line 8, will read better if it is changed to “wherein the range”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert (US Patent Application Publication No. 2003/0056273).
Regarding claims 1 and 15, Kleinert discloses a glove (see Figure 6) with a trap area (portion of the glove that is between the thumb compartment and the other finger opening area as shown in Figure 6 and the palm area of the glove), palm compartment (the area where the palm of the user is placed as shown in Figure 6), hand opening (536), and a thumb compartment (512); the outer edge of the glove having a continuous, rounded edge (see the outer edge of the glove as shown in Figure 6); the trap having a distance from a center of the trap to a rounded edge of the thumb compartment, wherein the distance is within a range with the range being equal to half of a length of a football to equal to the length of the football (there are multiple football types. There is football sized smaller for children and adults. Therefore, the distance as recited is considered as being met with a small football sized for children); the continuous rounded edge being shaped to create a funnel leading to the trap area (the opening of the arm is smaller in size and the inside opening of the glove that accommodates the user’s hand is larger and this structure look as shown in Figure 6 is considered as a funnel). Kleinert discloses padding element in the palm area (522b see also paragraph 23). Kleinert discloses the use of a leather material in paragraph 86 and leather material is considered to be a durable weather resistant material. The glove of Kleinert does not have rigid internal reinforcement. 
Kleinert does not explicitly disclose a first distance range of 5.25” -11.5” and a second distance range of 3.38” - 7.50”. However it is well known that a baseball glove comes in different sizes to accommodate all types of age groups. For example see the following chart that discloses the commonly used sizes:

    PNG
    media_image1.png
    374
    556
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filing to provide any workable size range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It is noted that the device is to be used in a football training to practice catching an American football as recited in the preamble of the claim, the examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. Therefore, examiner maintains that all the structural limitations are obviously met with the Kleinert  reference. Therefore, examiner deems that the rejection is proper.

Regarding claim 2, the trap area (portion of the glove that is between the thumb compartment and the other finger opening area as shown in Figure 6) comprises one vertical member (the vertical component crossing the horizontal strap elements as shown in Figure 6) and two horizontal members cross members (the horizontal strap elements shown in Figure 6).

Regarding claim 3, as shown in Figure 6 the outer edge of the trap area, palm compartment, hand opening, and thumb compartment are rounded.

Regarding claims 4 and 11, as shown in Figure 6, the rounded edges of the trap area, palm compartment, hand opening, and thumb compartment together form the rounded edge of the glove. 

Regarding claims 8-9, see rejection of claims 1 and 3 above. Palm area, fingers area, thumb area is shown in Figure 6. The glove element does not have internal rigid reinforcement. As best understood, Kleinert does not explicitly disclose a trap area distance that is less than 11”. It would have been obvious to one having ordinary skill in the art before the effective filing to provide any working size including 11”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, see rejection of claim 2-3 above.

Regarding claim 16, as best understood see rejection of claims 1 and 3 above.

Regarding claim 17, as shown in Figure 6, the hand opening has a curved edge.

Regarding claim 18, see rejection of claim 2 above.

Regarding claim 19, see rejection of claim 1.

Regarding claim 20, the use of padding (522b) is disclosed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-11, 16 and 8-20 have been considered but they are not persuasive.
Regarding the drawings objection, applicant indicated that a replacement drawings were submitted on 12/31/20. Please note that this replacement drawings were not entered since they had new matter issues. The drawings were unacceptable because the arrangement, the positioning and shape of the padding element (109) as disclosed in Figures 5-6 are not supported in the specification as originally filed. Since the drawings of 12/31/2020 were not accepted, for purpose of examination, the originally filed drawings of 4/6/2020 stand and the drawings as originally filed are objected.
Applicant argues that Kleinert a baseball glove that are free from padding.This argument is not found persuasive since Kleinert discloses the use of paddings (see abstract). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Kleinert fails to teach a continuous padding free from other stiffening inserts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711